Citation Nr: 1723458	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-00 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for leukemia, to include as due to contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), to include as due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1972 to March 1973 and November 1973 to April 1975.

In April 2016, the Veteran requested a personal hearing at the local RO before a Veterans Law Judge (Travel Board hearing).  While the requested hearing has not been held, the Board is granting service connection for chronic myeloid leukemia, constituting a full grant of benefit sought on appeal; therefore, the hearing request is rendered moot.  

Additional medical evidence has been associated with the claims file since the issuance of the most recent statement of the case (SOC) dated in December 2014.  While the most recent SOC does not include review of this evidence, the Veteran is not prejudiced by the Board's consideration of this evidence on the leukemia claim as the benefit is granted.  As to the psychiatric claim, the Board is remanding that issue and the agency of original jurisdiction (AOJ) will have the opportunity to consider the additional evidence on remand.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman based on interpretation of law of general application reflected in recent amendments to VA regulations.  Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at the U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  82 Fed. Reg. 4173 (Jan. 13, 2017).  The undersigned is granting the motion and advancing the appeal on the docket based upon the interpretation of law of general application affecting claims for benefits related to exposure to contaminated water at Camp Lejeune. 38 C.F.R. § 20.900(c) (2016).

The issue of service connection for an acquired psychiatric disorder, to include depression and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served at U Camp Lejeune from November 1973 to March 1974. 

2.  The Veteran has currently-diagnosed chronic myeloid leukemia, a disease presumed to be associated with Camp Lejeune water contaminants under VA regulatory criteria.


CONCLUSION OF LAW

The criteria for service connection for chronic myeloid leukemia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  82 Fed. Reg. 4173 (Jan. 13, 2017).  

In order to establish presumptive service connection for a disease associated with exposure to contaminated water at Camp Lejeune, a veteran, former reservist, or member of the National Guard must show the following: (1) that he or she served at U.S. Marine Corps Base Camp Lejeune, North Carolina for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953 to December 31, 1987; (2) that he or she currently suffers from a disease associated with exposure to contaminants in the water supply at Camp Lejeune enumerated under 38 C.F.R. § 3.309(f); and (3) that the current disease process manifested to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(7), 3.309(f).  

The Veteran contends that leukemia was caused by exposure to contaminated drinking water at Camp Lejeune.  Turning to the merits, he has confirmed service at Camp Lejeune from November 1973 to March 1974.  Next, the evidence reflects a diagnosis of chronic myeloid leukemia in remission, which is included on the list of diseases (adult leukemia), associated with exposure to contaminants in the water supply at Camp Lejeune under 38 C.F.R.	§ 3.309(f).  Further, he has previously been treated for active leukemia; therefore, leukemia manifested to a degree of at least 10 percent since service separation.  38 C.F.R. § 4.117, Diagnostic Code 7703 (leukemia) (2016).  

Based on the above, presumptive service connection for chronic myeloid leukemia, as a disease associated with exposure to contaminants in the water supply at Camp Lejeune under the regulatory provisions at 38 C.F.R. § 3.309(f), is warranted.  While there is a negative nexus opinion of record as to whether the leukemia was incurred in or caused by service (i.e., addressing the theory of direct service connection), see December 2014 VA medical opinion report, the grant of presumptive service connection renders moot all other theories of service connection.    

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  The Board is granting service connection for leukemia, constituting a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  


ORDER

Service connection for chronic myeloid leukemia is granted.


REMAND

With respect to the issue of service connection for an acquired psychiatric disorder, in an April 2016 substantive appeal (VA Form 9), the Veteran indicated that he wanted to appear at a Board hearing at the local RO before a Veterans Law Judge (Travel Board hearing).  As the Veteran has requested a Board hearing, and no hearing has yet to be carried out with respect to this issue, remand is necessary.   

Accordingly, the issue of service connection for an acquired psychiatric disorder, to include depression and PTSD is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before the Board at the local RO.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


